Title: To Benjamin Franklin from Vergennes, 12 November 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 12 9bre. 1780.
Je viens d’être informé, M, que le Sr. Dohrmans, négt. à lisbonne, chargé de pourvoir aux besoins des prisonniers américains qui peuvent Se trouver en Portugal, néglige depuis quelque tems entiérement ce Service; le Consul du Roi à Lisbonne à écrit en conséquence à ce négociant la lettre dont je joins ici la copie; mais celuy cy a jugé à propos de la laisser Sans réponse, en sorte que les matelots américains Se trouveroient depourvûs de tout secours Si un nommé Baptiste, agent du Consulat de france, ne les assistoit pas. J’ay crû devoir, M. vous transmettre ces détails, afin que vous puissiez prendre les mesures quil vous paroitroit exiger de votre part.
M. franklin
